Case: 15-10922   Date Filed: 08/24/2015   Page: 1 of 5




                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-10922
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:04-cr-20203-DMM-6



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

LORENZA E. FLINT,
a.k.a. Lo,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (August 24, 2015)

Before TJOFLAT, HULL and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 15-10922     Date Filed: 08/24/2015     Page: 2 of 5


      In 2005, Lorenza Flint was sentenced to 120 months’ imprisonment, to be

followed by 60 months’ supervised release, for conspiracy to possess with intent to

distribute cocaine and cocaine base, in violation of 21 U.S.C. §§ 846 and

841(a)(1). Flint was discharged from prison in January 2013, and placed on

supervised release. In October 2013, Flint was arrested in Palm Beach County,

Florida, charged with sexual battery, and detained. On November 3, 2014, he pled

guilty to that charge and received one year’s imprisonment. Shortly thereafter, a

warrant for his arrest issued for violating the conditions of supervised release. On

February 17, 2015, following a revocation hearing, the District Court revoked

Flint’s supervised release and sentenced him to nine months’ imprisonment, to be

followed by 48 months’ supervised release. To meet the conditions of his

supervised release, Flint had to comply with the requirements of the Sexual

Offender Registration and Notification Act (“SORNA”) and participate in a sex-

offender program. Flint appeals the District Court’s judgment, arguing that the

court abused its discretion in imposing those conditions.

      We review the decision to revoke supervised release for abuse of discretion.

United States v. Vandergrift, 754 F.3d 1303, 1307 (11th Cir. 2014). We review

any sentence imposed after a revocation of supervised release for reasonableness,

id., and the imposition of a special condition for abuse of discretion. United States

v. Dodge, 597 F.3d 1347, 1350 (11th Cir. 2010) (en banc).


                                          2
               Case: 15-10922     Date Filed: 08/24/2015     Page: 3 of 5


      Upon finding that the defendant violated a condition of his supervised

release, a district court may revoke that supervised release and impose a term of

imprisonment. 18 U.S.C. § 3583(e)(3). The court may also “modify, reduce, or

enlarge the conditions of supervised release, at any time prior to the expiration or

termination of the term of supervised release.” Id. § 3583(e)(2). In determining an

appropriate sentence upon revocation of supervised release, the court must

consider the sentencing factors set forth in 18 U.S.C. § 3553(a), including the

nature and characteristics of the offense and the defendant, the need to deter future

criminal acts, the need to protect the public, the need to provide the defendant with

medical care or other correctional treatment, the applicable Guidelines range, the

pertinent policy statements of the Sentencing Commission, the need to avoid

unwarranted sentencing disparities, and the need to provide restitution to victims.

Id. §§ 3553(a)(1), (2)(B)-(D), (a)(4)-(7), and 3583(e)(3). The court has broad

discretion to determine the weight due any particular sentencing factor. United

States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007). A district court can abuse its

discretion, however, if it “(1) fails to afford consideration to relevant factors that

were due significant weight, (2) gives significant weight to an improper or

irrelevant factor, or (3) commits a clear error of judgment in considering the proper

factors.” United States v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en banc)

(quoting United States v. Campa, 459 F.3d 1121, 1174 (11th Cir. 2006) (en banc)).


                                            3
              Case: 15-10922     Date Filed: 08/24/2015    Page: 4 of 5


      In July 2006, Congress enacted SORNA “‘to protect the public from sex

offenders and offenders against children’ by establishing ‘a comprehensive

national system for the registration of those offenders.’” See United States v.

Ambert, 561 F.3d 1202, 1205 (11th Cir. 2009) (quoting 42 U.S.C. § 16901). Given

the seriousness of the problem it was designed to address, SORNA extends to “all

sex offenders” and applies retroactively to qualifying offenses committed before

2006. See 28 C.F.R. § 72.3 (“The requirements of SORNA apply to all sex

offenders, including sex offenders convicted of the offense for which registration is

required prior to the enactment of [SORNA].”). For purposes of SORNA, a “sex

offender” is defined as an “individual who was convicted of a sex offense.”

42 U.S.C. § 16911(1). A “sex offense” includes any criminal offense—defined as

a state, local, tribal, foreign, or military offense—that has an element involving a

sexual act or sexual contact with another. 42 U.S.C. § 16911(5)(A)(i), (6).

      When tailoring sentences, district courts are required to “order, as an explicit

condition of supervised release for a person required to register under [SORNA],

that the person comply with the requirements of that Act.” 18 U.S.C. § 3583(d). A

court may also impose additional conditions so long as those conditions are

reasonably related to the relevant § 3553(a) sentencing factors, involve no greater

deprivation of liberty than is necessary, and are consistent with any pertinent

policy statements issued by the Sentencing Commission. Id. § 3583(d)(1)-(3).


                                          4
              Case: 15-10922     Date Filed: 08/24/2015   Page: 5 of 5


      We find no abuse of discretion here. Flint’s compliance with SORNA as a

condition of supervised release was statutorily mandated because of a prior rape

conviction. See 18 U.S.C. § 3583(d); 42 U.S.C. § 16911(5)(A)(i), (6); see also 28

C.F.R. § 72.3. That conviction combined with the recent sexual-battery charges

against Flint supported the court’s determination that he should participate in a

sex-offender program. Moreover, the conditions imposed by the court were not

unreasonable, as the court complied with statutory requirements, considered the

relevant § 3553(a) sentencing factors, and articulated its reasons for the imposing

the conditions. See 18 U.S.C. § 3553(a)(1), (2)(B)-(D).

      AFFIRMED.




                                          5